Citation Nr: 0004273	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the character of the appellant's discharge from 
his period of military service from February 2, 1968, to 
August 10, 1970, constitutes a bar to benefits based on that 
period of service under laws administered by the Department 
of Veterans Affairs (VA), exclusive of health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code (Section 2, Public Law 95-126).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney
WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had honorable active military service from 
February 1966 to January 1968.  His discharge from a second 
period of active military service, from February 2, 1968, to 
August 10, 1970, was under other than honorable conditions.  

A February 1986 Administrative Decision by the RO determined 
that the appellant's second period of active military service 
was dishonorable service because of willful misconduct, and, 
therefore a bar to VA benefits, except for health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code.  However, as the record does not show 
that the appellant was given notice regarding the finding by 
the February 1986 Administrative Decision that the 
characterization of his second period of service as 
dishonorable presented a bar to VA benefits based on the 
second period of service, the Board will treat the issue of 
whether there exists a bar to VA benefits based on the second 
period of service on a de novo basis.  

Service connection was denied for a headache disorder and a 
right knee disorder by a March 1986 rating decision that 
became final when the appellant did not file an appeal of the 
decision after receiving notification thereof later in March 
1986.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).  

At a February 1999 Regional Office hearing and again at an 
October 1999 Travel Board hearing, the appellant and his 
representative indicated that the disabilities for which the 
appellant seeks service connection began during, or are 
related to, his second period of active military service, 
from February 1968, to August 1970.  Therefore, the Board 
will focus this decision on whether new and material evidence 
has been submitted to reopen claims for service connection 
for a headache disorder and a right knee disorder based on 
the appellant's first period of service, and whether service 
connection may be granted for PTSD, a headache disorder, and 
a right knee disorder based on the appellant's second period 
of service.  


FINDINGS OF FACT

1.  The appellant served on active duty from February 11, 
1966, to January 28, 1968, for which he received an honorable 
discharge, and from February 2, 1968, to August 10, 1970, for 
which he received an other than honorable discharge.  

2.  The appellant's service records reflect that he received 
approximately 13 to 15 nonjudicial punishments, that he was 
on absence without leave (AWOL) on several occasions 
including a period from January 19, 1970, to April 1, 1970, 
that he was given a Special Court-Martial on four occasions 
(July 28, 1968, January 9, 1969, March 22, 1969, and July 10, 
1969), and that his bad time during his second period of 
service, due to AWOL and confinement, totaled almost 400 
days.  

3.  The appellant's offenses during his second period of 
military service were willful and persistent and were not 
minor offenses offset by service which was otherwise honest, 
faithful, and meritorious.  

4.  The evidence does not establish that the appellant was 
insane at the time of commission of any of the inservice 
offenses.  

5.  Service connection was denied for a headache disorder and 
a right knee disorder by a March 1986 rating decision, which 
became final when the appellant did not file an appeal of the 
decision within one year after receiving notification of the 
decision in March 1986.  

6.  Because the evidence received since the March 1986 rating 
decision is merely cumulative of the evidence previously 
considered, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a headache disorder, 
based on the appellant's period of military service from 
February 1966 to January 1968.  

7.  Because the evidence received since the March 1986 rating 
decision is merely cumulative of the evidence previously 
considered, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a right knee 
disorder, based on the appellant's period of military service 
from February 1966 to January 1968.  

8.  PTSD is not shown to be related to the appellant's 
honorable period of active military service, from February 
1966, to January 8, 1968.  


CONCLUSIONS OF LAW

1.  The appellant's discharge from his second period of 
active military service (February 2, 1968, to August 10, 
1970) was issued under dishonorable conditions for VA 
compensation purposes, thereby creating a bar to VA benefits 
based on that period of service, except for health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code. 38 U.S.C.A. §§ 101(18), 5107 (West 1991); 
38 C.F.R. §§ 3.12, 3.354 (1999).  

2.  The evidence received by VA since the March 1986 rating 
decision is not new and material, and the claim for service 
connection for a headache disorder, based on the appellant's 
first period of military service, from February 1966 to 
January 1968, is not reopened.  38 U.S.C.A. §§ 1110, 5107, 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.303(d), 20.302(a) (1999).  

3.  The evidence received by VA since the March 1986 rating 
decision is not new and material, and the claim for service 
connection for a right knee disorder, based on the 
appellant's first period of military service, from February 
1966 to January 1968, is not reopened.  38 U.S.C.A. §§ 1110, 
5107, 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.303(d), 20.302(a) (1999).  

4.  PTSD was not incurred in a period of honorable active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the appellant served on active 
military duty from February 1966 to January 1968 and received 
an honorable discharge.  He then served a second period of 
active duty from February 2, 1968, to August 10, 1970, for 
which he received an other than honorable discharge.  He 
argues that he has a headache disorder, a right knee 
disorder, and PTSD, and that each had its origin during his 
second period of service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

I.  Character of Discharge

The appellant asserts that he experienced emotional and 
psychiatric problems during his second period of military 
service, from February 2, 1968, to August 10, 1970, which 
rendered him insane at the times he committed the violations 
of the United States Code of Military Justice (UCMJ) that 
resulted in him receiving a discharge under other than 
honorable conditions.  He points out that service medical 
records dated during his second period of service show 
treatment/findings of right knee disability and headaches.  
He also claims that his currently diagnosed PTSD is related 
to traumatic events he experienced while stationed in Korea 
during his second period of service.  

The record reflects that the appellant was given four Special 
Court-Martials during his second period of military service.  
At his first Special Court-Martial, on July 28, 1968, he was 
found guilty of violating Articles 86, 91, and 134 of the 
UCMJ, as a result of disobeying a lawful order on June 22, 
1968, wrongly possessing a military pass on June 24, 1968, 
disobeying a lawful order and using disrespectful language to 
a superior Non-commissioned Officer on July 1, 1968, and 
failing to go to his appointed place of duty on July 2, 1968.  
He was sentenced to four months confinement at hard labor 
(suspended for four months) and required to forfeit $68.00 in 
pay for four months.  

At a second Special Court-Martial, on January 9, 1969, the 
appellant was found guilty of violating Article 86 of the 
UCMJ, as a result of failing to go to his appointed place of 
duty on December 25, 1968.  He was sentenced to confinement 
at hard labor for one month (suspended until February 8, 
1969) and required to forfeit $72.00 in pay for one month.  

A third Special Court-Martial, on March 22, 1969, found him 
guilty of violations of Articles 86, 89, 90, 95, and 134 of 
the UCMJ, as a result of being AWOL from February 2, 1969 to 
February 4, 1969, and from February 22, 1969, to February 24, 
1969, showing disrespect and striking a superior Commissioned 
Office on February 4, 1969, and resisting being lawfully 
apprehended and wrongfully possessing a military pass on 
February 24, 1969.  He received a sentence of six months 
confinement at hard labor and forfeiture of $72.00 in pay for 
six months.  

The appellant's fourth Special Court-Martial, on July 10, 
1969, resulted in his being found guilty of being AWOL from 
January 19, 1970, to April 1, 1970, and he received a 
sentence of two months confinement at hard labor and 
forfeiture of $50.00 in pay for five months.  

An October 1969 service record indicates that the appellant 
had received approximately 13 to 15 Article 15 punishments 
(nonjudicial) under the UCMJ.  

There is also of record a request for discharge for unfitness 
executed by the appellant and witnessed by his defense 
counsel, a military attorney, in July 1970. The appellant 
indicated that he understood if the request was accepted he 
might be discharged under other than honorable conditions and 
furnished an undesirable discharge certificate.  He stated he 
understood that as a result of the issuance of such a 
discharge he might be deprived of many or all Federal and 
State benefits and that he might be ineligible for many or 
all benefits administered by the VA.  He stated that prior to 
completing the form he had been afforded the opportunity to 
consult with counsel.  

In July 1970, the appellant's commanding officer recommended 
that the request for discharge be approved.  He stated that 
due to the appellant's chronic violation of the UCMJ, his 
dislike for the military service, his lack of self-
motivation, and his negative attitude toward the military, he 
would probably continue to violate the UCMJ if not 
discharged.  It was recommended that the appellant be 
separated from service as soon as possible with an 
undesirable discharge certificate.  

Service medical records include reports of psychiatric 
evaluations performed in July 1968 and October 1969, which 
indicated (1) that the appellant had an anti-social 
personality, (2) that he was mentally able to distinguish 
right from wrong and to adhere to right, and (3) that there 
was no mental defect warranting medical separation.  There 
was no mention of the appellant being mentally defective, 
deranged, or abnormal either then or at the time of his 
misconduct.  A June 1970 discharge examination noted normal 
psychiatric findings, and the appellant indicated on a 
medical history form that he did not have, and had not ever 
had, frequent trouble sleeping, depression, excessive worry, 
or nervous trouble of any sort.  A July 1970 psychiatric 
evaluation report indicated that the appellant had a chronic, 
moderate, passive-aggressive personality.  No mention was 
made of the appellant being mentally defective, deranged, or 
abnormal either then or at the time of his misconduct. 

The medical records from the appellant's second period of 
service also show that he was treated for headaches in 
December 1968 and for complaints of right knee pain in 
January 1969 and July 1969.  

A February 1986 Administrative Decision by the RO determined 
that the appellant's second period of active military 
service, from February 2, 1968, to August 10, 1970, was 
dishonorable service because of willful misconduct, and, 
therefore a bar to VA benefits, except for health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code.  

The appellant appeared at Regional Office hearings in May 
1998 and February 1999, as well as at a Travel Board hearing 
in October 1999.  He indicated that he had been insane at the 
time he committed his violations of the UCMJ.  He and his 
representative both contended that he had a headache 
disorder, a right knee disorder, and PTSD that were related 
to his second period of military service.  

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA benefits.  38 U.S.C.A. § 101(18).  

A discharge or release from service under certain conditions 
is considered to have been issued under dishonorable 
conditions unless it is found that the person was insane at 
the time of commission of the offenses causing such release 
or discharge.  This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d).  

The appellant's service records reflect that he received 
numerous nonjudicial punishments and was sentenced to 
confinement at hard labor and to loss of military pay by four 
separate Special Court-Martials, during his second period of 
active military service.  The record indicates that his 
periods of AWOL and confinement totaled almost 400 days.  He 
was discharged administratively with an other than honorable 
discharge from his second period of service, which extended 
from February 2, 1968, to August 10, 1970.  Although the 
appellant's emotional problems and the atmosphere of racial 
animosity in service may be considered as mitigating factors 
in his case, they do not absolve him of his responsibility 
for the several periods of absence without leave during 
service and the numerous nonjudicial and judicial punishments 
during his second period of military service.  In the Board's 
judgment, the number of periods of absence without leave 
during the second period of service, along with the numerous 
other violations of the UCMJ during that time, constituted 
willful and persistent misconduct on the appellant's part, as 
contemplated under 38 C.F.R. § 3.12(d).  Under the 
circumstances, it follows that the appellant's discharge from 
his second period of service was issued under dishonorable 
conditions and is a bar to the receipt of VA benefits, 
exclusive of health care under Chapter 17, Title 38, United 
States Code for service-connected conditions.  

It has been contended that the appellant's periods of absence 
without leave and his other violations of the UCMJ during his 
second period of service were the product of temporary 
insanity in that he obviously was under extreme emotional 
duress.  The appellant has reported experiencing a number of 
stressors during his second period of service.  He underwent 
psychiatric evaluations in July 1968 and October 1969, at 
which times he was considered to be mentally responsible and 
able to distinguish right from wrong and to be able to adhere 
to the right.  The October 1969 examination report also 
indicated that he had the mental capacity to understand and 
participate in Board proceedings.  On a medical history form 
completed at the time of his discharge examination in June 
1970, he checked those blocks indicating that he did not have 
and had never had frequent trouble sleeping, depression or 
excessive worry or nervous trouble of any sort.  On the 
medical examination report, the psychiatric evaluation was 
reported to be normal.  He was also afforded a mental status 
evaluation in July 1970, in connection with his 
administrative discharge proceedings, and there was no 
mention of the presence of insanity at any time during his 
military service.  The appellant was diagnosed as having 
antisocial behavior on service psychiatric examinations in 
July 1968 and October 1969, while a diagnosis of chronic, 
moderate passive-aggressive personality was diagnosed on the 
July 1970 psychiatric evaluation.  

Of record is an April 1999 private medical statement from J 
R. Moneypenny, Ph.D., in which he stated that the appellant's 
behavior during his time in Korea (his second period of 
service) and the problems he had that led up to and resulted 
in his bad discharge appear to meet the definition of 
insanity as set forth in 38 C.F.R. § 3.354.  The psychologist 
listed the following reasons as the bases for his opinion: 
(1) military physicians gave the appellant a diagnosis of 
antisocial personality disorder; (2) the appellant's 
experiences in Korea were of sufficient severity to later led 
to PTSD; and (3) the general social climate in Korea at that 
time was characterized by a significant aggravating factor, 
namely, intense racial hatred and discrimination.  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more-or-less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment in the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  When a rating 
agency is concerned with determining whether a veteran was 
insane at the time he committed an offense leading to his 
court-martial, discharge or resignation, it will base its 
decision on all the evidence procurable relating to the 
period involved and apply the definition in paragraph (a) of 
this section.  38 C.F.R. § 3.354(b).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the insanity exception 
to veterans benefits bar for discharge under other than 
honorable conditions due to willful and persistent misconduct 
requires only that the insanity existed at the time of the 
commission of an offense leading to a person's discharge and 
not that the insanity must cause the misconduct. That is, 
there need not be a causal connection between the insanity 
and the misconduct.  Struck v. Brown, 9 Vet. App. 145, 154 
(1996).  

The Board is not persuaded by the opinion from the private 
psychologist that the appellant was insane at the time he 
committed the numerous violations of the UCMJ which resulted 
in his several nonjudicial and judicial punishments.  The 
Board notes that the psychologist made no mention in a 
December 1998 medical statement of the appellant's insanity 
while stationed in Korea.  Furthermore, the psychologist 
cites to the definition on antisocial personality disorder in 
DSM-IV in arguing that the military physicians, in diagnosing 
the appellant with antisocial personality disorder, were 
characterizing him as insane; however, DSM-IV was not 
promulgated at the time of the appellant's second period of 
military service.  

The Board also notes that the VA General Counsel (VAGC) has 
rendered an opinion that clearly is determinative of the 
issue as to whether the appellant's antisocial behavior in 
Korea can form a basis for showing that he was insane at the 
time.  That opinion, VAOPGCPREC 20-97 (O.G.C. Prec. 20-97), 
found that behavior which is attributable to a personality 
disorder does not satisfy the definition of insanity in 
38 C.F.R. § 3.354.  VAGC opined that the term "became 
antisocial" in 38 C.F.R. § 3.354(a) refers to the 
development of behavior which is hostile or harmful to others 
in a manner which deviates sharply from the social norm and 
which is not attributable to a personality disorder.  VAGC 
also pointed out in VAOPGCPREC 20-97 (O.G.C. Prec. 20-97) 
that the Court has held that the determination as to whether 
a particular behavior constitutes insanity for purposes of 
38 C.F.R. § 3.354(a) is a question of fact to be resolved by 
the factfinder based on consideration of the circumstances of 
the particular case.  See Stringham v. Brown, 8 Vet. App. 
445, 448 (1995); Zang v. Brown, 8 Vet. App. 246, 254 (1995).  
VAGC went on to state that case-by-case adjudication is 
particularly appropriate for addressing the extent by which 
an individual's behavior must deviate from his or her normal 
behavior.  

Thus, having reviewed that evidence presented, which includes 
the appellant's service medical records, the postservice VA 
medical records, the December 1998 and April 1999 opinion by 
the private psychologist, and the appellant's hearing 
testimony, the Board finds as a matter of fact that his 
conduct during his second period of military service were 
attributable to a personality disorder and that the much 
greater weight of the evidence shows that he was not insane 
when he committed those actions.  

II.  New and Material Evidence

The appellant's claims for service connection for a headache 
disorder and a right knee disorder were previously denied by 
a March 1986 rating decision that became final when he did 
not file a timely appeal of the decision after receiving 
notification thereof in March 1986.  Except as otherwise 
provided, when a claim becomes final after an unappealed 
rating decision, the claim may not be thereafter reopened.  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the claim is 
reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Veterans Appeals (Court) held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the holding by United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998):  the Secretary must first determine 
whether new and material evidence has been presented, which 
under 38 C.F.R. § 3.156(a) means evidence not previously 
submitted to agency decision makers which satisfies the 
following requirements: it bears directly and substantially 
upon the specific matter under consideration; it is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim; second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary must reopen the claim and 
"evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999).  For the limited purpose of 
determining whether to reopen a claim, the Board must accept 
the new evidence as credible and entitled to full weight.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claims for service connection for a headache disorder and a 
right knee disorder were last finally denied by the March 
1986 rating decision.  

The evidence of record at the time of the March 1986 rating 
decision included the appellant's service medical records, 
which did not show any complaint or finding of a headache 
disorder or a right knee disorder during his first period of 
service, from February 1966 to January 1968.  Also considered 
by the RO in March 1986 was a February 1986 Administrative 
Decision that determined the appellant's discharge from his 
second period of military service was under dishonorable 
conditions, which created a bar to VA benefits based on that 
period of service.  Service connection was denied for a 
headache disorder and a right knee disorder by the March 1986 
rating decision on the basis that neither of the conditions 
had been shown to have been present during the appellant's 
honorable period of military service, from February 1966 to 
January 1968.  

The evidence submitted since the March 1986 rating decision 
includes the following evidence: VA medical records, dated in 
the 1990's, that show treatment for psychiatric problems; lay 
statements from friends, dated in April and May 1998, that 
attest to the appellant's good character; and hearing 
transcripts of the appellant's Regional Office hearings in 
May 1998 and February 1999 and his Travel Board hearing in 
October 1999.  While this evidence is new, in that it was not 
previously of record, it is cumulative of the evidence 
considered in March 1986 because it merely expresses the 
appellant's contention that he has headache and right knee 
disorders that began in during his second period of service.  
There has been no medical evidence presented since March 1986 
that indicates the appellant has either a headache disorder 
or a right knee disorder that began during his first period 
of military service, which was his only honorable period of 
service.  The Board notes that both the appellant and his 
representative indicated at the latter two hearings that the 
appellant's claimed headache and right knee disorders had 
their origins during his second period of service.  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the claims for 
service connection for a headache disorder and a right knee 
disorder, based on his first period of military service.  
Accordingly, the claims for service connection for a headache 
disorder and a right knee disorder, based on the period of 
military service from February 1966 to January 1968, cannot 
be reopened, as the appellant has not submitted evidence that 
is both new and material.  38 U.S.C.A. §§ 5107, 5108, 7105; 
38 C.F.R. § 3.156.  

III.  Service Connection for a Headache Disorder, a Right 
Knee Disorder, 
   and PTSD, based on Appellant's Second Period of Military 
Service

The appellant argues that he has a headache disorder and a 
right knee disorder that are shown to have been manifested 
during his second period of military service, from February 
1968, to August 1970, and that he has PTSD that developed as 
a result of traumatic events to which he was exposed during 
that second period of service.  

The Board is cognizant that service medical records 
pertaining to the appellant's second period of active 
military service show complaints for headaches and right knee 
disability, that reports of VA hospitalizations from 
September to October 1996 and from June to August 1997 
include diagnoses of PTSD, and that the private psychologist 
reported a diagnosis of PTSD in his April 1999 medical 
statement, which he linked to events that took place during 
the appellant's second period of service.  However, because 
the Board has determined that there exists a bar to the 
receipt of VA benefits, based on the appellant's second 
period of military service, from February 2, 1968, to August 
10, 1970, except for health care under Chapter 17, Title 38, 
United States Code for service-connected conditions, the 
appellant's claims of entitlement to service connection for a 
headache disorder, a right knee disorder, and PTSD, on the 
basis of incurrence during his second period of military 
service must be denied.  


ORDER

Entitlement to VA benefits based on the appellant's second 
period of active military service, from February 2, 1968, to 
August 10, 1970, are barred, except for the receipt of 
medical treatment for any service-connected condition. 

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for a headache 
disorder and a right knee disorder based on the appellant's 
first period of military service from, February 1966 to 
January 1968, these claims remain denied.  

Entitlement to service connection for PTSD as a result of the 
appellant's first period of military service, from February 
1966 to January 1968, is denied.  

Entitlement to service connection for a headache disorder, a 
right knee disorder, and PTSD based on the appellant's second 
period of military service, from February 2, 1968, to August 
10, 1970, is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

